

116 HR 5946 IH: National Jazz Preservation, Education, and Promulgation Act of 2020
U.S. House of Representatives
2020-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5946IN THE HOUSE OF REPRESENTATIVESFebruary 21, 2020Ms. Jackson Lee introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo preserve knowledge and promote education about jazz in the United States and abroad.1.Short titleThis Act may be cited as the National Jazz Preservation, Education, and Promulgation Act of 2020.2.National Jazz Preservation Program(a)EstablishmentThere is established a National Jazz Preservation Program, to be carried out by the Secretary of the Smithsonian Institution through the Director of the National Museum of American History and in collaboration with other Smithsonian museums, to preserve knowledge and promote education about jazz.(b)Program componentsUnder the National Jazz Preservation Program, the Secretary of the Smithsonian Institution shall—(1)record audio and video interviews with leading jazz artists;(2)acquire and preserve jazz artifacts, and interpret the artifacts through activities such as exhibitions and performances by the Smithsonian Jazz Masterworks Orchestra;(3)continue to recognize Jazz Appreciation Month;(4)establish, with governmental agencies, universities, museums, and community-based organizations with jazz archival collections, collaborative agreements for the sharing of jazz artifacts; and(5)encourage, consult with, and engage in capacity building with community-based and regional organizations with the potential to establish jazz archival collections.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2019 through 2021, to remain available until expended.3.Jazz education in elementary and secondary schoolsSection 4107(a)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7117(a)(3)) is amended—(1)in subparagraph (I), by striking or at the end;(2)by redesignating subparagraph (J) as subparagraph (K); and(3)by inserting after subparagraph (I) the following:(J)programs to promote jazz education, which may include—(i)a Jazz Artists in the Schools program to provide support for State arts agencies to bring jazz artists to elementary and secondary schools in collaboration with local educational agencies;(ii)a program for—(I)the development by jazz artists and educators of lesson plans and other educational materials about jazz;(II)the distribution of such educational materials by organizations that may include the National Endowment for the Arts, educational institutions, State and local arts and cultural organizations, or non-profit organizations; and(III)teacher training on jazz education by jazz artists and educators; and(iii)an Ambassadors of Jazz program to send jazz musicians, and jazz orchestras from secondary schools, abroad to perform for diverse audiences on missions of goodwill, education, and cultural exchange, in collaboration with the Secretary of State; or.4.National Jazz Appreciation Program(a)EstablishmentThere is established a National Jazz Appreciation Program, to be carried out by the Secretary of the Smithsonian Institution through the Director of the National Museum of American History and in collaboration with other Smithsonian museums and affiliates, the National Endowment for the Arts, and the National Endowment for the Humanities, to further the appreciation of jazz music throughout the Nation.(b)Program componentsUnder the National Jazz Appreciation Program, the Secretary of the Smithsonian Institution shall establish a series of jazz performances at Smithsonian affiliates throughout the Nation that provides broad geographic access to jazz and supports public appreciation for the diversity of jazz music.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2019 through 2021, to remain available until expended.